1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6     TERRELL TORRY TAYLOR,                            Case No. 2:21-cv-00948-RFB-DJA
7           Petitioner,                                ORDER
8            v.
9
      CALVIN JOHNSON, et al.,
10
            Respondents.
11

12

13          This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
14   by Terrell Torry Taylor, an individual incarcerated at Nevada’s High Desert State Prison.
15   Taylor initiated this action on May 17, 2021, by filing a petition for writ of habeas corpus
16   (ECF No. 1). Taylor paid the filing fee (ECF No. 1-1).
17          The Court has examined Taylor’s petition, pursuant to Rule 4 of the Rules
18   Governing Section 2254 Cases in the United States District Courts, and the Court
19   determines that it merits service upon the respondents. Therefore, the Court will order the
20   petition served upon the respondents and will set a schedule for the respondents to
21   appear and respond to Taylor’s petition, and for further proceedings.
22          IT IS THEREFORE ORDERED that the Clerk of the Court is directed to add Aaron
23   Ford, Attorney General of the State of Nevada, as counsel for Respondents and to provide
24   Respondents an electronic copy of all items previously filed in this case by regenerating
25   the Notice of Electronic Filing to the office of the attorney general only.
26          IT IS FURTHER ORDERED that Respondents will have 30 days from the date of
27   this order to appear in this action, and Respondents will have 90 days from the date of
28   this order to answer or otherwise respond to the habeas petition.
                                                   1
1          IT IS FURTHER ORDERED that, if Respondents file an answer, Petitioner will

2    have 60 days to file a reply to the answer. If Respondents file a motion to dismiss,

3    Petitioner will have 60 days to file a response to the motion to dismiss, and then

4    Respondents will have 30 days to file a reply to Petitioner’s response.

5

6          DATED THIS 21st day of June, 2021.
7

8
                                              RICHARD F. BOULWARE,
9                                             UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 1
